Citation Nr: 0112908	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  93-19 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension and, if so, whether the reopened claim should be 
granted.

2.  Entitlement to service connection for arthritis of the 
feet.

3.  Whether the veteran has basic service eligibility for 
nonservice-connected disability pension benefits. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from August 30 to October 
2, 1974.  He also served on active duty for training 
(ACDUTRA) from August 10 to August 23, 1979. 

In June 1990, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island, denied 
entitlement, owing to the non-submission of new and material 
evidence, to service connection for hypertension.  Following 
pertinent notice to the veteran in July 1990, a Notice of 
Disagreement (NOD) was not received within the subsequent 
year.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in March 1992, by the RO.  In September 1999, the 
Board reopened the veteran's claim for service connection for 
hypertension and denied, on a de novo basis, the reopened 
claim.  The Board also denied the final two issues listed on 
the title page.  Thereafter, the veteran filed an appeal with 
the United States Court of Appeals for Veterans Claims 
(Court).  In response to a "Joint Motion for Remand and to 
Stay Proceedings" (hereafter "Joint Motion"), the Court, in 
an Order entered in December 2000, vacated the September 1999 
Board decision relative to each issue addressed therein and 
remanded the claim.

Thereafter, the appeal was returned to the Board.

The first issue listed on the title page will be addressed in 
the decision below as well as in a remand at the end of the 
decision.  The final two issues listed on the title page will 
be addressed only in such remand.



FINDINGS OF FACT

1. In June 1990, the RO denied entitlement, owing to the non-
submission of new and material evidence, to service 
connection for hypertension; following pertinent notice to 
the veteran in July 1990, a NOD was not received within the 
subsequent year.

2.  The additional evidence received since the unappealed 
June 1990 rating denial of entitlement to service connection 
for hypertension includes copies of official service 
department clinical records which were not in VA's possession 
in June 1990.


CONCLUSION OF LAW

Evidence received since the unappealed June 1990 rating 
denial of entitlement to service connection for hypertension 
is new and material and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service, 
including ACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
1991).  The June 1990 rating denial of entitlement to service 
connection for hypertension is final, based upon the evidence 
then of record.  38 U.S.C.A. § 7105 (West 1991).  However, if 
new and material evidence is submitted, a previously denied 
claim must be reopened.  38 U.S.C.A. § 5108.  Therefore, the 
issue for appellate determination is whether the evidence 
received since the June 1990 rating decision is new and 
material under the provisions of 38 C.F.R. § 3.156(a).  In 
accordance with 38 C.F.R. § 3.156(a), "[n]ew and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."

In denying service connection for hypertension in February 
1982, the Board observed that service medical records were 
negative for any reference to hypertension.  Evidence in the 
Board's possession in February 1982 included the veteran's 
service medical records, to include the report pertaining to 
his August 1974 service entrance examination (which reflects 
a recorded blood pressure value of 138/88).  The service 
medical records are negative for any reference to 
hypertension.  Also in the Board's possession in February 
1982 was a report pertaining to the veteran's presentation 
for VA outpatient treatment in March 1975, on which occasion 
the veteran's recorded blood pressure was 126/88.

The above-cited June 1990 rating decision determined that, 
since the February 1982 Board denial of service connection 
for hypertension, new and material evidence had not been 
submitted.  Subsequent to the February 1982 Board denial, the 
only items added to the record (prior to the June 1990 rating 
decision) were several statements from the veteran, one of 
which reflected the veteran's assertion that his "blood" was 
defective.  

Evidence added to the record since June 1990 includes a 
report pertaining to treatment rendered the veteran at Rhode 
Island Hospital in May 1985, on which occasion the veteran's 
blood pressure was 134/90; a clinical history of hypertension 
("HTN") is noted.  Also recently received is a report 
pertaining to the veteran's presentation for VA outpatient 
treatment in July 1994; the report reflects an assessment of 
hypertension ("HTN").  When the veteran was hospitalized at a 
VA facility in December 1994 (apparently in response to 
substance abuse), the treatment diagnoses included 
hypertension.  In June 1998, clinical records pertaining to 
the veteran's period of ACDUTRA (August 10 to August 23, 
1979) were, apparently for the first time, received by the 
RO.  Among the received clinical records is a report 
pertaining to the veteran's July 11, 1979, enlistment 
examination; the report reflects a recorded blood pressure 
reading of 130/90.  Several days after the veteran had 
reported for active duty training, a number of elevated blood 
pressure readings were recorded, to include a 160/110 value 
on August 13, 1979, and a 132/94 reading on August 17, 1979.  
Adjacent the latter value it was noted that "[d]ue to 
hypertensive blood" pressure readings, the veteran was "not 
qualified for retention on" active duty.  

In considering whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for hypertension, the Board is of the opinion that 
evidence of such character has been received.  In this 
regard, in contrast to the record in VA's possession in June 
1990, at which time there was no evidence reflecting an 
affirmative diagnosis of hypertension, several recently 
received items of evidence, to include two items pertaining 
to treatment rendered the veteran by VA in 1994, reflect such 
affirmative diagnosis.  Even ignoring the latter observation, 
however, the Board notes, saliently, that clinical records 
pertaining to the veteran's period of ACDUTRA (August 10 to 
August 23, 1979) were, apparently for the first time, 
received in conjunction with the veteran's present 
application to reopen his claim for service connection for 
hypertension.  Because these records comprise official 
"service department" evidence of initial receipt, they 
constitute, as a matter of law in accordance with 38 C.F.R. 
§ 3.156(c), evidence which is new and material.  Therefore, 
the veteran's claim for service connection for hypertension 
is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the 
veteran's application to reopen a claim of entitlement to 
service connection for hypertension is granted.


REMAND

In the above-cited December 2000 Order, the Court observed 
that "remand [was] required due to the recent enactment of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096" (2000) (hereafter VCAA).  

On November 9, 2000, the President signed into law the VCAA.  
In addition to (as noted below) eliminating the concept of a 
well-grounded claim, the VCAA redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed before the date of enactment of the VCAA and not yet 
final as of that date.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

As pertinent to the matter of remanding the veteran's claim, 
the November 2000 Joint Motion elaborated that such action 
was necessary, at least with respect to the first two issues 
listed on the title page, in accordance with Karnas, supra, 
inasmuch as the VCAA eliminated the well-grounded claim 
requirement which was applicable at the time of the Board's 
September 1999 decision.  Relative to the third issue listed 
on the title page, i.e., whether the veteran has basic 
service eligibility for nonservice-connected disability 
pension benefits, it was noted in the above-cited Joint 
Motion that remand of such issue was similarly required, 
inasmuch as such issue, pursuant to the pertinent provision 
of 38 U.S.C.A. § 1521(j) (West 1991), was "inextricably 
intertwined" with the issue of entitlement to service 
connection for arthritis of the feet.  Finally, it was noted 
in the Joint Motion that, on remand, the veteran should, in 
accordance with Kutscherousky v. West, 12 Vet. App. 369, 372-
73 (1999), be provided an opportunity to submit additional 
pertinent evidence and argument.  This matter is, 
accordingly, further addressed hereinbelow.

In consideration of the Board's disposition above, reopening 
the veteran's claim for service connection for hypertension, 
such claim, in accordance with Manio v. Derwinski, 1 Vet. 
App. 140 (1991), must be adjudicated on a de novo basis.  
Further development to facilitate the accomplishment of the 
same (to include pertinent examination by VA, as is specified 
in greater detail below) is, therefore, specified below.

Concerning the veteran's claim for service connection for 
arthritis of the feet, he asserts that he was given boots 
that were too "small" when he entered service, but that he 
nevertheless had to engage in marching during basic training.  
He contends, in essence, that he presently has arthritis 
involving each foot which is of service origin.  In this 
regard, service medical records are negative for any 
reference to arthritis involving either foot.  On September 
23, 1974, apparently while he was in basic training, the 
veteran complained of problems including "painful feet"; the 
assessments included pes planus.  Several weeks after the 
veteran's first period of service, when he was seen for VA 
outpatient treatment in October 1974, he complained of 
experiencing standing-related pain involving the "arch" of 
each foot.  A report pertaining to treatment rendered the 
veteran at Rhode Island Hospital in May 1985, at which time 
the veteran complained of "severe pain" involving his right 
foot, implicates "gout" as the possible cause thereof.  In an 
August 1992 statement from M. P. Mariorenzi, M.D., the 
physician related that the veteran had "severe pes planus but 
more importantly he has severe gouty arthritis."  X-ray 
examination involving each foot, performed by VA in July 
1994, revealed findings including "[e]arly spurring" on the 
right and what "appear[ed] to be mild degenerative changes" 
on the left.  In an August 1996 statement, a VA podiatrist 
alludes to the veteran's having complained of experiencing 
"painful feet which he claims swelled after prolonged 
ambulation while in" service.  The VA podiatrist added that, 
"[a]s far as can be related from [the veteran's] medical 
records", his foot "pain may very well be attributable to his 
history of gout."  Given the foregoing, and because service 
medical records confirm that the veteran did in fact complain 
of experiencing painful feet in service, the Board is of the 
opinion that pertinent examination by VA, as specified in 
greater detail below, should be performed before further 
related appellate action ensues.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he provide the name(s), 
address(es) and approximate date(s) of 
treatment afforded him by any non-VA 
health care provider, relative to either 
of the conditions for which service 
connection is claimed, for which the 
related treatment records have not been 
previously submitted.  Then, in light of 
the veteran's response (if any), the RO 
should take appropriate action to procure 
copies of the indicated treatment 
report(s).  In any event, the RO should 
take appropriate action to procure copies 
of any treatment records which may have 
been prepared in conjunction with 
treatment rendered the veteran since 
April 1999 at the VA Medical Center in 
Providence, Rhode Island.

2.  Thereafter, the RO should arrange for 
the veteran to undergo the following VA 
examinations:

(a.)  Pertinent VA examination to 
ascertain whether the veteran currently 
has essential hypertension.  Assuming the 
veteran is assessed as having the same, 
the VA examiner, after reviewing the 
record to specifically include clinical 
records pertaining to each of the 
veteran's periods of service, should 
further opine as to whether it is at 
least as likely as not that such 
condition is related to either period of 
service.  It is imperative that a copy of 
this decision and remand, in addition to 
the claims files, be provided to the 
examiner for review prior to the 
examination.  The rationale for all 
opinions expressed should be fully 
explained.

(b.)  Pertinent VA examination to 
ascertain the nature and severity of any 
present arthritic pathology involving 
either of the veteran's feet.  Assuming 
the veteran is assessed as having 
arthritis (of any type) involving either 
foot, the VA examiner, after reviewing 
the record to specifically include all 
post service clinical evidence as well as 
the above-cited August 1996 statement 
from a VA podiatrist, should further 
opine as to whether it is at least as 
likely as not that such arthritic 
condition is related to either of the 
veteran's periods of service.  Any 
special diagnostic studies deemed 
necessary should be performed.  It is 
imperative that a copy of this remand, in 
addition to the claims files, be provided 
to the examiner for review prior to the 
examination.  The rationale for all 
opinions expressed should be fully 
explained.

3.  The RO should then review the reports 
pertaining to each VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
each examination is in compliance with 
the Board's respective examination 
instructions.  Any necessary corrective 
action should be undertaken.

4.  In addition to the development 
addressed in the preceding numerical 
directives, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should, 
on a de novo basis, adjudicate the 
veteran's reopened claim for service 
connection for hypertension; and 
readjudicate the final two issues listed 
on the title page.

6.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC 
should contain reference to documentation 
that notification and development action 
required by the VCAA is complete.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on each matter the Board has remanded to the RO.  
Kutscherousky, supra. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 



